DETAILED ACTION
	Claims 1-5, 7-10 and 12-15 are present for examination.
	Claims 1 and 7 have been amended.
	Claims 5 and 11 have been cancelled.
	Claims 16-20 have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Jonathan A. Schnayer (Reg. No. 75,921) on 09/10/2021.
The application has been amended as follows: 
In claim 12, line 1, where it says “the method of claim 11,…” should be --The method of claim 7,…--.


Allowable Subject Matter
	Claims 1-5, 7-10 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art or combination of prior art teaches or suggest receive a host-write transaction directed to a memory space defined within the controller, wherein the host-write transaction includes a destination address; classify the host-write transaction based on a type of the host-write transaction to generate a classified transaction; generate parity data based on the classified transaction; and store data associated with the host-write transaction and the parity data in a portion of the memory space in the controller, wherein when the controller classifies the host-write transaction, the controller is configured to: translate the host-write transaction from a first protocol to a Non-Volatile Memory Express (NVMe) protocol to generate an NVMe transaction; determine a type of the NVMe transaction; and determine a destination address based on the type of the NVMe transaction as recited in claim 1; and receiving, by a controller of the storage device, a host-write transaction directed to a memory space defined within the controller; classifying the host-write transaction based on a type of the host-write transaction to generate a classified transaction; generating a parity data based on the classified transaction; and storing data associated with the host-write transaction and the parity data in a memory of the controller,[[.]] wherein classifying the host-write transaction further comprises: translating the host-write transaction from a first protocol to a Non-Volatile Memory Express (NVMe) protocol to generate the classified transaction, wherein the data as recited in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 9, filed 09/02/2021, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 

Applicant’s arguments, see pages 8-9, filed 09/02/2021, with respect to the rejection of claims 1, 2, 4, 5, 7-8 and 14-15  under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARACELIS RUIZ/Primary Examiner, Art Unit 2139